Case 1:19-cv-00624-CMH-JFA Document 19 Filed 09/30/19 Page 1 of 1 PageID# 106



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA


                           Alexandria Division


 MALIBU MEDIA, LLC,


      Plaintiff,



 V.                                   Civil Action No. l:19-cv-624



 ALEXANDER WRIGHT,

      Defendant.


                                   ORDER




      THIS MATTER comes before the Court on Defendant's Motion to


 Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). It

 appearing to the Court that Plaintiff has stated a claim upon which

 recovery may be had, it is hereby

      ORDERED that Defendant's Motion to Dismiss is DENIED.




                                                         ■vt, .
                                         CLAUDE   M.   HILTON
                                         UNITED   STATES   DISTRICT   JUDGE
 Alexandria, Virginia
 September    , 2019
